McAdam, Ch. J.
The legal fee for the service of a summons is $1, and 6 cents for each mile traveled in performing the duty (Code, § 3307). As the mileage is not proved, the fee should have been taxed $1.06. The fee is unaffected by the amount of time spent, or the difficulties which beset the service. The law imposes the duty, and the statute prescribes the compensation, which can neither be increased nor diminished by the cou'rts. The $10 paid by the plaintiffs as an incentive to extra effort, was in the nature of a gratuity, which cannot be charged tc the defendant.
The clerk will retax accordingly.